BRICKELL, C. J.
When this cause was before the court at a former term (Barr v. Collier, 54 Ala. 39), we held the temporary injunction was properly dissolved, because the answers denied positively the statements of the original bill upon which its equity depended. Since, the cause has progressed to a final decree in the Court of Chancery, upon evidence which satisfied the chancellor the transaction Was usurious ; that it was a loan of money which was intended, covered up by a sale of the cotton at a price exceeding its real value. We are of the opinion, the decree of the chancellor in this respect is supported by Miller v. Bates (35 Ala. 580), and the opinion expressed when this case was here formerly.
But, the borrower should have been made answerable for the market cash value of the cotton, at the time and place when and where he received it, with lawful interest thereon, and not merely for the price at which he may subsequently have made sale of it. — Miller v. Bates, supra. The chancellor was, consequently, in error, in limiting the inquiry of the register to the price for which Barr made sale of the cotton. For that error, the decree must be reversed, and the cause remanded.